t c summary opinion united_states tax_court francis j maguire and lisa a maguire petitioners v commissioner of internal revenue respondent docket no 18214-12s filed date francis j maguire and lisa a maguire pro sese jonathan e behrens for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code pursuant to sec_7463 the decision to all statutory references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue all references to rules are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case was tried in philadelphia pennsylvania and petitioners resided in new jersey when they petitioned this court they commenced this proceeding to contest deficiencies additions to tax and penalties that respondent determined for tax years and after concessions by each party the issues remaining for decision are whether petitioners are entitled to deduct expenses reported on schedule c profit or loss from business related to petitioner husband’s business whether petitioners are entitled to claimed medical expense deductions and whether petitioners are liable for accuracy-related_penalties under sec_6662 and additions to tax under sec_6651 background before trial the parties filed a stipulation of facts and related exhibits with the court we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioners conceded that they failed to report wages of dollar_figure and dollar_figure for and respectively respondent conceded deductible medical and dental expenses of dollar_figure and dollar_figure for and respectively and deductible office expenses of dollar_figure for respondent also conceded that petitioners are not liable for a sec_6651 addition_to_tax for or francis maguire was self-employed during the years at issue as an insurance broker his business consisted principally of marketing annuities and other estate_planning insurance products chiefly to church groups and police benevolent associations during and mr maguire resided in little egg harbor new jersey which he referred to as south jersey he traveled almost daily either to bayonne or hackensack which he referred to collectively as north jersey while in north jersey mr maguire met with clients worked to develop his business and tried to build a sales force of independent contractors mr maguire maintained no office space in north jersey rather he used the offices or conference rooms of business associates when in the area he introduced no evidence that he maintained an office or principal_place_of_business near or at his home in south jersey petitioners did not claim any deductions attributable to a home_office on their or federal tax_return lisa maguire francis’ wife while a named petitioner on account of the filing of a joint_return had no significant involvement in her husband’s business activities in a notice_of_deficiency respondent determined the following deficiencies penalties and additions to tax_year total deficiency dollar_figure big_number big_number penalty sec_6662 addition_to_tax sec_6651 dollar_figure big_number dollar_figure big_number the deficiencies resulted from the complete disallowance of petitioners’ claimed deductions for schedule c car and truck expenses travel_expenses and meals and entertainment_expenses coupled with the partial_disallowance of petitioners’ claimed deductions for medical and dental expenses and schedule c office expenses the disallowance of the schedule c expenses generated computational adjustments not directly at issue here discussion a burden_of_proof the commissioner’s determinations set forth in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioners do not contend that the burden_of_proof as to any factual issue should shift to respondent under sec_7491 and if they had advanced this contention it would lack merit as explained below petitioners have not complied with the substantiation and recordkeeping requirements of sec_7491 and b b schedule c expenses the principal issue is whether petitioners are entitled to deduct certain expenses reported on schedule c related to mr maguire’s business sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a necessary expense is one that is appropriate and helpful to the taxpayer’s business while an ordinary_expense is one that is common or frequent in the type of business in which the taxpayer is engaged 308_us_488 welch v helvering u s pincite the taxpayer bears the burden of proving that claimed expenses are ordinary and necessary rule a and also bears the burden of substantiating claimed deductions sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir in certain circumstances the court may estimate the amount of a deductible expense if a taxpayer establishes that an expense is deductible and furnishes some documentation but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 sec_274 imposes more rigorous substantiation requirements for certain types of expenses in particular sec_274 disallows deductions for travel_expenses expenses for business meals and entertainment and expenses related to listed_property unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel or entertainment the business_purpose of the expense and in the case of meals and entertainment the business relationship to the taxpayer of the persons entertained see sec_274 flush language the court may not apply the cohan_rule to estimate expenses when the heightened substantiation requirements of sec_274 apply 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date car and truck expenses respondent completely disallowed petitioners’ mileage-based deductions for car and truck expenses of dollar_figure for and dollar_figure for these expenses fall into two categories--four trips to florida and almost daily trips from petitioners’ home to north jersey for routine business mr maguire testified in support of the claimed deductions and petitioners entered into evidence a travel log that he prepared the travel log consists of month-by-month calendar pages for each day on which he traveled mr maguire entered an abbreviation for his destination eg bay for bayonne or hack for hackensack in the margins he entered beginning mileage and ending mileage for each year and the round trip mileage of a trip to bayonne miles and to hackensack miles all told he recorded approximately round trips to bayonne approximately round trips to hackensack and four round trips to florida the florida trips require only brief discussion the sole evidence of the business nature of these trips was mr maguire’s testimony that he visited florida in an effort to recruit his two sisters into his insurance_business mr maguire did not explain how he tried to recruit his sisters why they were qualified for the work he was allegedly recruiting them to do one is a retired schoolteacher and one a retired church administrator which of the four trips to florida entailed recruiting or why each trip lasted a full week we accordingly conclude that petitioners have failed to establish the business nature of these trips the bulk of mr maguire’s automobile expenses involved travel from his home in south jersey to his business destinations in north jersey respondent urges two distinct grounds for disallowing a deduction for these expenses that they were nondeductible commuting expenses and that if they would otherwise qualify for deduction under sec_162 they fail the substantiation tests of sec_274 we agree with respondent on both counts sec_262 provides that no deduction shall be allowed for personal living or family_expenses many expenses that are helpful to a person’s employment--such as the cost of clothing worn to work and of purchasing meals during the business day--are inherently_personal and hence nondeductible see eg 80_tc_1073 disallowing deduction of petitioner’s share of daily office lunch expenses aff’d 758_f2d_211 7th cir 74_tc_1266 disallowing deduction of business wardrobe and cleaning expenses the costs of commuting from home to work are a prime example of personal or living_expenses the nature and length of the commute depend entirely on the taxpayer’s personal choice about where to live see 326_us_465 bogue v commissioner tcmemo_2011_164 commuting expenses generally constitute nondeductible personal expenses aff’d fed appx wl 3d cir date sec_1_162-2 income_tax regs in order for daily travel_expenses to be deductible under sec_162 they must be expenses not of commuting from home to work but of traveling from one worksite to another see eg 76_tc_839 car expenses qualify as deductible business travel_expenses not commuting expenses if the taxpayer’s residence is his principal_place_of_business mr maguire testified that he originally resided in north jersey and spent time developing business relationships in that part of the state he moved his residence to south jersey years ago but many of his clients business associates and prospective customers remained concentrated in north jersey he introduced no evidence that he maintained an office or place of business at or near his home in south jersey he did not claim deductions attributable to a home_office for or and no evidence was introduced at trial to show that his residence in south jersey constituted his principal_place_of_business to the contrary the evidence before us indicates that mr maguire’s principal_place_of_business was in north jersey and that he conducted his business from the offices and conference rooms of his business associates there it appears from his testimony and the travel log he submitted that mr maguire traveled to north jersey four to six times a week for a total of approximately round trips during and considering that the round trip drive to each of the two cities he frequented exceeded miles and would take approximately hours without traffic it is hard to see how mr maguire could have maintained a principal_place_of_business at his home during these years for these reasons we conclude that his travel_expenses from his home to north jersey were not deductible business_expenses but rather were personal commuting expenses that are nondeductible under sec_262 even if we were to conclude that mr maguire’s automobile expenses were business_expenses they would be nondeductible because he has not met the rigorous substantiation requirements of sec_274 the travel log he proffered does not constitute an adequate record because it does not contain sufficient information as to each element of every business use sec_1 5t c ii c temporary income_tax regs supra the log simply indicates that mr maguire visited certain cities in north jersey on certain days no detail is provided concerning the business_purpose of any individual trip his log does not negate the possibility that some trips may have focused on visiting family or friends in north jersey where he previously lived in addition we question whether mr maguire maintained the travel log at or near the time of the expenditure as required to generate an adequate record see sec_1_274-5t temporary income_tax regs supra the log entries the abbreviations bay and hack bear a striking resemblance to one another many appear to have been written using the same pen and are recorded at the same angle and in the same size and manner while an individual can no doubt exercise consistent penmanship the court has reason to question mr maguire’s testimony that all of these log entries were recorded contemporaneously with his travels other documents produced at trial reinforce the court’s credibility concerns on one of the days that mr maguire was supposed to have traveled to bayonne saturday date a document he provided respondent as evidence of a deductible business_expense shows a purchase at the u s post office in little egg harbor new jersey pincite p m considering that he faced a 5-hour round trip commute to bayonne one may reasonably question whether mr maguire did in fact make this trip when he was engaged in a commercial transaction near his home at noon on a saturday mr maguire also provided at least four documents to the irs during the examination process that he admitted at trial were fraudulently prepared by his tax_return_preparer in the absence of adequate_records the substantiation requirements of sec_274 can be met by other_sufficient_evidence corroborating the taxpayer’s own statement see sec_1_274-5t temporary income_tax regs supra but petitioners failed to provide such other evidence or testimony that was both relevant and credible mr maguire admitted at trial that he could not orally reconstruct the business conducted or the people he met with on each of the days in question over the course of two years when this lack of evidence is coupled with the questionable nature of his travel log we have no alternative but to conclude that petitioners have not substantiated their automobile expenses with the rigor that sec_274 requires other travel_expenses petitioners claimed schedule c deductions for travel apparently attributable to airplane travel of dollar_figure for and dollar_figure for these expenses which respondent completely disallowed are likewise subject_to the heightened substantiation requirements of sec_274 when asked about these travel_expenses at trial mr maguire mentioned a trip to florida but that trip appears to have been an automobile trip the expenses for which we have discussed previously he also mentioned that he might have taken a trip to green bay wisconsin but the only airplane travel for which he provided documentation was a trip to indianapolis in date which he did not mention in his testimony had mr maguire offered detailed testimony about the business nature of the indianapolis trip the receipts he provided may have been sufficient corroborating evidence to substantiate the deduction under sec_274 as it is we are forced to conclude that he failed to substantiate his travel_expenses and that respondent properly disallowed deductions for them in their entirety meals and entertainment petitioners claimed schedule c deductions of dollar_figure and dollar_figure for meals and entertainment for and respectively these expenses which respondent completely disallowed are likewise subject_to the heightened substantiation requirements of sec_274 the evidence submitted to substantiate the meal expenses is incomplete and inconsistent petitioner offered a meal log that he testified was maintained contemporaneously with the events many of the accompanying receipts are unreadable while others paint an inconsistent picture when asked about a receipt for a meal expense incurred on date with a st john’s church minister mr maguire testified that would have been st john’s byzantine church in bayonne although bayonne was one of the two cities that mr maguire often visited his own travel log does not place him in bayonne that saturday and the meal receipt places him in little egg harbor his hometown when asked whether another purported expense from the same day was related to the meeting with st john’s church he testified no i’m just up in north jersey tried to maximize my time regarding the claimed entertainment_expenses petitioners submitted three receipts--two for tutankhamun golden age of pharaohs and one for thomas friends live each ticket has broker drawing contest written on the back in mr maguire’s handwriting but no other evidence or testimony was offered to support the business nature of this entertainment we note that both shows were in the philadelphia area the closest large metropolitan area to petitioners’ home presumably events in the new york city area would have been a greater draw for business associates based in bayonne and hackensack than admission to a museum exhibit pincite a m on a thursday or the opportunity to see thomas the tank engine in a city more than miles away because of inconsistencies in the documents presented as well as the dearth of documentation overall we find that petitioners failed to carry their burden_of_proof they have not shown that they are entitled to deduct any meals and entertainment_expenses under sec_162 and they have not adequately substantiated those expenses as required by sec_274 office expenses petitioners reported on schedule c office expenses of dollar_figure and dollar_figure for and respectively respondent has allowed deductions for dollar_figure of the expenses and dollar_figure of the expenses while office expenses are not subject_to the heightened substantiation requirements of sec_274 petitioners still bear the burden of proving that the claimed deficiency is in error petitioners put forth no evidence at trial to substantiate the additional claimed office expenses when asked about the additional office expenses at trial mr maguire provided no testimony to support the claimed deductions and simply reiterated that the car and truck expenses were the most important issue to him because petitioners failed to meet their burden respondent’s disallowance of a deduction for the remaining office expenses was proper c medical_expenses petitioners claimed schedule a deductions for medical and dental expenses of dollar_figure for and dollar_figure for respondent allowed dollar_figure of the expenses and dollar_figure of the expenses before application of the statutory floor imposed by sec_213 sec_213 permits a taxpayer to deduct expenses for medical_care not_compensated_for_by_insurance_or_otherwise to the extent that such expenses exceed of the taxpayer’s adjusted_gross_income a taxpayer claiming a deduction under sec_213 must furnish the name and address of each person to whom payment for medical_expenses was made and the amount and date of the payment thereof in each case sec_1_213-1 income_tax regs petitioners offered no testimony at trial and few receipts by way of stipulated documents to substantiate their disallowed medical_expenses however upon review of the submitted documentation we determine that petitioners substantiated dollar_figure of additional medical_expenses for and dollar_figure of additional medical_expenses for to the extent these expenses exceed the applicable statutory floor a deduction should be allowed d penalties and additions to tax sec_6662 penalty sec_6662 imposes a accuracy-related_penalty upon the portion of any underpayment_of_tax that is attributable to among other things n egligence or disregard of rules or regulations sec_6662 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 the commissioner bears the burden of production with respect to a sec_6662 penalty sec_7491 once the commissioner satisfies his burden the burden shifts to the taxpayer to prove that the penalty does not apply 116_tc_438 the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it sec_6664 the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is a taxpayer’s effort to assess correctly his or her tax_liability ibid respondent met his burden of production by showing that petitioners did not maintain appropriate records to substantiate their claimed deductions thus shifting the burden_of_proof to petitioners petitioners in turn offered little evidence to show that they tried to assess their tax_liability correctly mr maguire testified that he thought keeping the travel log would be enough to substantiate the car and truck expenses but he offered no explanation of where he received that information or why it was reasonable to rely on it petitioners provided no evidence of reasonable_cause or good_faith with respect to any of the other disallowed deductions mr maguire did testify that petitioners used a tax_return_preparer but that testimony does not establish a defense of reliance on professional advice this defense is available only where the taxpayer relies on the advice of a competent tax professional sec_1_6664-4 income_tax regs petitioners did not establish that they ever received advice from their tax_return_preparer that they relied on the advice or that the preparer was a competent tax professional at trial mr maguire seemed to admit that his return preparer had created and submitted fraudulent documents to the irs which inspires little confidence in that person’s competence for the foregoing reasons we find that petitioners were negligent and failed to show that any portion of their or underpayments met the reasonable_cause exception the accuracy-related_penalties were properly imposed under sec_6662 for both and petitioners would also be liable for a substantial_understatement_penalty pursuant to b for having found petitioners liable for an accuracy- related penalty under sec_6662 for both years we need not consider the substantial_understatement issue see sec_1_6662-2 income_tax regs only one accuracy-related_penalty may be imposed for any_tax year sec_6651 addition_to_tax sec_6651 provides for an addition to the tax in case of a taxpayer’s failure timely to file a return unless the taxpayer proves that such failure is due to reasonable_cause and not due to willful neglect the evidence is uncontroverted that petitioners filed their tax and tax returns on date well past the statutory deadline for each year petitioners put on no evidence to show reasonable_cause for their late filings reliance on a return preparer--even if petitioners had established it which they did not do--is not available as a defense to the addition_to_tax for late filing of a tax_return see 469_us_241 decision will be entered under rule
